Citation Nr: 0924975	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hemorrhoids.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected pes planus and left foot 
plantar faciliitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected Crohn's disease.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected thoracolumbar spine 
mechanical back pain.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Procedural history

The Veteran's October 2004 claim was granted in-part and 
denied in-part in a March 2005 rating decision.  The RO 
granted service connection for Crohn's disease, thoracolumbar 
mechanical back pain, pes planus and left foot plantar 
fasciitis, hemorrhoids and right testicular cyst, rating the 
Crohn's disease and mechanical back pain as 10 percent 
disabling effective October 1, 2004, and rating pes planus, 
hemorrhoids and right testicular cyst as noncompensably 
disabling.  The RO also denied entitlement to service 
connection for vasectomy, appendectomy and a cervical spine 
condition.  The Veteran disagreed with the rating decision 
regarding the disability ratings for Crohn's disease, 
mechanical back pain, pes planus and left foot plantar 
fasciitis and hemorrhoids, and the denial of service 
connection for a cervical spine condition, and perfected an 
appeal to each condition.  

In August 2007, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a December 2007 decision, the Board remanded the claims 
for further procedural and evidentiary development.

In an October 2008 rating decision, the RO continued the 10 
percent disability ratings for service-connected Crohn's 
disease and thoracolumbar mechanical back pain, and continued 
the denial of service connection for a cervical spine 
condition.  The RO granted a 10 percent disability rating for 
service-connected hemorrhoids effective August 24, 2007, and 
granted a 10 percent disability rating for service-connected 
pes planus and left foot plantar fasciitis effective August 
24, 2007.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no diagnosed 
cervical spine disorder.

2.  The Veteran's service-connected hemorrhoid disability is 
manifested by a history of occasional bleeding from 
hemorrhoids which occurred four or more times per year; no 
history of thrombosis, fecal incontinence, or perineal 
discharge; no evidence of prolapse, thrombosis, bleeding or 
fissures; and evidence of excessive redundant tissue.  

3.  The Veteran's service-connected pes planus and left foot 
plantar faciilitis disability is manifested by complaints of 
left foot weakness, stiffness, swelling, fatigability and 
lack of endurance, and instability 2-3 times per month, and 
no objective evidence of painful motion, swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus, clawfoot or evidence of malunion or nonunion 
of the tarsal or metatarsal of either foot.  There was 
objective evidence of tenderness of only the left foot and 
plantar fasciitis of the left foot.

4.  The Veteran's service-connected Crohn's disease is 
manifested by occasional constipation, no severe attacks of 
Crohn's disease symptoms in the past year, stable weight for 
the past two years, symptoms controlled by medications and no 
nausea, vomiting, diarrhea, or abdominal tenderness.

5.  The Veteran's service-connected thoracolumbar mechanical 
back pain disability is manifested by complaints of pain, x-
ray evidence of minimal degenerative changes lower thoracic 
spine, and full range of motion of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a cervical spine 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected hemorrhoids have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected pes planus and left foot 
plantar faciilitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected Crohn's disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7399, 7323 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected thoracolumbar mechanical 
back pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected pes planus 
and left foot plantar fasciitis, Crohn's disease and 
thoracolumbar mechanical back pain disabilities are worse 
than acknowledged by VA.  The Veteran stated in a December 
2008 statement that he agreed with the 10 percent disability 
rating for his service-connected hemorrhoid disability.  
Finally, the Veteran contends that his cervical spine 
condition is actually a pulled muscle condition and is 
subject to reinjury.  He contends the neck condition was 
incurred during service and is a chronic condition.

The Board will address preliminary matters and render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure all required 
notification to the Veteran was complete; to obtain VA 
clinical records from June 2007; to provide the Veteran with 
a VA gastrointestinal examination to assess the nature and 
degree of the Veteran's Crohn's disease and hemorrhoid 
disabilities; to provide the Veteran with a VA orthopedic 
examination to determine the Veteran's foot condition and to 
determine whether the Veteran had a current neck disorder and 
if so whether it was as least as likely as not related to his 
active duty service; and to readjudicate the claims.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, VBA sent the Veteran a December 2007 letter 
notifying him of VA's duty to assist him in making a claim, 
how VA determines a disability rating and an effective date, 
and what evidence is necessary to support a claim for service 
connection.  Moreover, VBA provided the Veteran with medical 
examination regarding his claims for increased disability 
ratings in October 2008, and provided a medical opinion 
whether the Veteran had a neck condition related to service.

In sum, the Board finds that VBA substantially complied with 
the Board's December 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran letters dated June 2004 
and December 2007 which informed the Veteran of what was 
required to substantiate a claim for service connection.  
Specifically, the letters informed the Veteran that the 
evidence must show a current disability, an injury or event 
during service, and medical evidence establishing a nexus 
between the in-service injury or event and the current 
disability.  In addition, the Veteran was notified in March 
2006 and December 2007 letters how VA determines a disability 
rating and an effective date.  The Board notes that the March 
2006 and December 2007 letters were in compliance with the 
requirements stated in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


In addition, the June 2004 and December 2007 letters notified 
the Veteran that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 

The Board observes that the claims for increased disability 
ratings for service-connected hemorrhoid, pes planus and left 
foot plantar fasciitis, Crohn's disease and thoracolumbar 
mechanical back pain disabilities arise from the Veteran's 
disagreement with an initial disability rating.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the Veteran's claims for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Board observes that the Veteran has not contended, nor 
does the record indicate, that his claim has been prejudiced 
by a lack of notice.  See Goodwin supra at 137 [Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].  

All notice was provided prior the date of the last 
adjudication of the Veteran's claims in October 2008.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In this case, the Board observes that the RO obtained the 
Veteran's service treatment records, private medical records 
identified by the Veteran and VA treatment records, and that 
the Veteran was provided medical examinations pertaining to 
his claims, including in November 2004 and October 2008.  The 
Board notes that in the December 2008 statement, the Veteran 
contends that the most recent medical examination did not 
assess his pes planus condition.  For the reasons stated 
below, the Board finds that the record contains sufficient 
medical information to make an informed decision regarding 
the Veteran's pes planus and left foot fasciitis claim for a 
disability rating in excess of 10 percent disabling.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
hearing at the RO in August 2007 before the undersigned VLJ.  
The Board will proceed to a decision on the merits.

Entitlement to service connection for a cervical spine 
condition.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).


In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the Board notes that the record 
contains an August 2006 VA nursing note that the Veteran 
complained of feeling bloated and constipated, and complained 
of neck and low back pain.  However, the reporting nurse did 
not make a diagnosis of any neck condition.  Similarly, a 
November 2004 VA examiner reported that the Veteran's neck 
showed full range of motion and no diagnosis of a neck 
condition was reported.  Finally, an October 2008 VA medical 
examiner reviewed the Veteran's service treatment records, 
private medical records and VA medical records, reviewed 
relevant medical literature, and conducted an examination of 
the Veteran.  The October 2008 examiner stated that the 
Veteran had a normal neck examination and, upon consideration 
of all the evidence, concluded that the Veteran "does not 
currently have a disability of the cervical spine."

As is stated above, in order to establish a claim for service 
connection, the evidence must first establish a current 
disability.  See Brammer v. Derwinski, supra.  A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte v. Brown, supra.  Here, there 
is no diagnosis of a neck injury.  Moreover, to the extent 
that the Veteran's complaints and statements made in support 
of his claim can be construed as evidence of a current 
disability, the Board attributes no probative value to them.  
There is nothing in the record indicating that the Veteran 
has the experience, education or training to make such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

For the reasons stated above, the Board finds that the 
Veteran's claim fails for lack of evidence of a current 
disability.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to the second Hickson element, the Board notes 
that the Veteran's service treatment records include March 
2004 records indicating that the Veteran was experiencing 
recurrent neck pain for about a 2 week period.  An April 2008 
report of medical examination in which the examiner reported 
"cervical strain - discomfort pm [presents mainly] ROM 
[range of motion] - tenderness Rt [right] PVM [paraverteabral 
muscle]."  An April 2004 physical therapist stated that the 
Veteran's painful neck was improving with the physical 
therapy plan.  No other records in the service treatment 
records report complaints of or treatment for neck pain.  
Indeed, there is no evidence of a specific injury in service 
to the Veteran's neck.  It appears from the record that the 
Veteran's neck pain resolved; there are no records indicating 
a chronic condition.  For those reasons, the Board finds that 
Hickson element (2) is also not satisfied.

Regarding element (3), without a current condition or a 
chronic condition or injury during service, there can be no 
medical opinion finding a nexus.  Element (3) is also not 
satisfied.

For those reasons, the Board finds that entitlement to 
service connection for a cervical spine condition is not 
warranted.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hemorrhoids.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Specific schedular criteria

The Veteran's service-connected hemorrhoid condition is 
evaluated under Diagnostic Code 7336 [Hemorrhoids, external 
or internal]. Diagnostic Code 7336 provides that symptoms of 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences is awarded a 10 
percent disability rating, and a 20 percent disability rating 
is awarded for evidence of hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures. See 
38 C.F.R. § 4.114, Diagnostic Code 7336.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7336 is deemed to be the most appropriate 
diagnostic code because the most recent VA medical 
examination reported a diagnosis of external hemorrhoid tags 
and small non-thrombosed internal hemorrhoids. The Board 
notes that neither the Veteran nor his representative has 
suggested that another diagnostic code is more appropriate.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7336.

Schedular rating

Prior to his December 2008 statement, the Veteran contended 
his symptoms warrant an increased disability rating. In his 
December 2008 statement, the Veteran stated that he agreed 
with the RO's 10 percent disability rating system.  However, 
the Veteran did not withdraw his claim, and the Board is 
obligated to determine whether the Veteran is entitled to a 
disability rating in excess of that awarded by the RO.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board concludes that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of disability rating in excess of 10 percent for 
service-connected hemorrhoids.

The October 2008 VA examination report indicated the Veteran 
had a history of occasional bleeding from hemorrhoids which 
occurred four or more times per year.  There was no history 
of thrombosis, fecal incontinence, or perineal discharge.  On 
examination, there was no evidence of prolapse, thrombosis, 
bleeding or fissures.  There was evidence of excessive 
redundant tissue.  Nothing in the report or in any of the 
Veteran's statements indicates that he wears any pads or uses 
any medication.  The diagnosis was "external hemorrhoid 
tags, small non-thrombosed internal hemorrhoids."  The Board 
also notes a March 2006 nursing note which indicates that the 
Veteran complained of rectal bleeding which he attributed to 
his hemorrhoids.

As noted above, in order to warrant a disability rating in 
excess of 10 percent, the evidence must show hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  In this case, the last reported bleeding in the 
record was more than two years before the examination, and 
there is no evidence of anemia or fissures.  Thus, the 
symptoms simply do not meet the criteria for a disability 
rating of 20 percent under Diagnostic Code 7336.  For those 
reasons, the Board finds that a disability rating in excess 
of the currently assigned 10 percent disability rating is not 
warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As above, the record evidence does not support a finding that 
the Veteran's condition was worse at any point during the 
pendency of the claim, or during the year prior to the date 
of the claim. For those reasons, the Board finds that staged 
ratings are not appropriate.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected pes planus and left foot 
plantar faciliitis.

The regulations and law pertaining to increased ratings in-
general are stated above and will not be repeated here.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. See 38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

Specific schedular criteria

Bilateral acquired flatfoot is rated as follows:

A 10 percent rating is assigned for moderate symptoms: 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.

A 30 percent rating is assigned for severe bilateral 
symptoms: objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated indication of swelling on use, 
characteristic callosities.  A 20 percent rating is 
assigned for severe unilateral symptoms.

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code depends on the 
facts of a particular case and a particular diagnostic code 
may be more appropriate than another based on factors such as 
medical history, diagnosis and demonstrated symptomatology, 
and any change of diagnostic code must be explained by the 
rating official. See Butts supra; see also Pernorio supra.

The Veteran's pes planus and left foot plantar fasciitis 
disability is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 5276 [Flatfoot, acquired] (2008). Diagnostic 
Code 5276 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (pes planus and 
plantar fasciitis of the left foot).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the Veteran has not 
requested that another diagnostic code be used. Accordingly, 
the Board concludes that the Veteran is appropriately rated 
under Diagnostic Code 5276.

Schedular rating

The Veteran's current foot disability was assessed in an 
October 2008 VA examination.  The examiner reviewed the 
Veteran's VA claims folder and examined the Veteran.  The 
examiner noted that the Veteran complained of pain in the 
left heel and arch which was made worse with standing about 
one to one-and-a-half hours and jogging.  The Veteran 
reported relief with heat and elevation, but also stated that 
he experienced left foot weakness, stiffness, swelling, 
fatigability and lack of endurance, and instability 2-3 times 
per month.  The Veteran denied giving way or locking.  The 
Veteran stated that he would walk one mile and carry 40 
pounds 30 feet.  The examiner reported that the Veteran had 
no complaints of pain, swelling, stiffness, fatigability, 
weakness or lack of endurance for the right foot.

The examiner stated that there was no objective evidence of 
painful motion, swelling, instability, weakness, abnormal 
weight bearing, hammertoes, hallux valugus, clawfoot or 
evidence of malunion or nonunion of the tarsal or metatarsal 
of either foot.  The examiner noted there was objective 
evidence of tenderness of only the left foot.  X-ray evidence 
showed no evidence of pes planus of either foot, no 
arthritis, fracture or dislocation of either foot.  The 
examiner did note that the Veteran presented with plantar 
fasciitis of the left foot.

As noted, the diagnostic code criteria provide for a 10 
percent rating for moderate symptoms which include pain on 
manipulation and use of the feet, bilateral or unilateral.  
In order to establish a higher disability rating, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated indication of 
swelling on use, characteristic callosities will substantiate 
a disability of 30 percent if the symptoms are bilateral and 
20 percent if the symptoms are unilateral.

In this case, there was no objective evidence of deformity, 
swelling, or callosites on either foot.  The Board is aware 
that the Veteran has contended that his left foot swells and 
is painful after use, but there is no objective evidence of 
such pain or swelling.  After review of the entire record, 
the Board finds that the criteria of a 10 percent disability 
rating more accurately fit the clinical evidence of record 
than do the 20 percent or higher criteria.  For those 
reasons, the Board finds that entitlement to an initial 
disability rating in excess of 10 percent is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As above, the record evidence does not support a finding that 
the Veteran's condition was worse at any point during the 
pendency of the claim, or during the year prior to the date 
of the claim. For those reasons, the Board finds that staged 
ratings are not appropriate.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because Diagnostic Code 5726 is not predicated on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Entitlement to an initial disability rating in excess of 10 
percent for service-connected Crohn's disease.

The law and regulations pertaining to increased disability 
ratings - in general are stated above and will not be 
repeated here.

Specific schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 [ulcerative 
colitis], a 10 percent disability rating is awarded for 
moderate impairment, with infrequent exacerbations. A 60 
percent disability rating contemplates severe impairment, 
with numerous attacks yearly and with malnutrition, with 
health only fair during remissions. A 100 percent rating is 
warranted for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess. See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code depends on the 
facts of a particular case and a particular diagnostic code 
may be more appropriate than another based on factors such as 
medical history, diagnosis and demonstrated symptomatology, 
and any change of diagnostic code must be explained by the 
rating official. See Butts supra; see also Pernorio supra.

The Veteran's Crohn's disease is rated as 10 percent 
disabling under Diagnostic Code 7323 [Colitis, ulcerative].  
Diagnostic Code 7323 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed symptomatology presented by the veteran. 
The Board observes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. See 38 C.F.R. § 4.113 
(2007). Disabilities of the digestive system are rated in 
accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200- 
7348. Section 4.114 provides that ratings under codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other. A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the Veteran's 
Crohn's disease is appropriately rated under Diagnostic Code 
7323.

Schedular rating

The medical evidence of record includes an April 2008 
Gastroenterology consult which noted that the Veteran then 
had been constipated for about a week.  X-rays showed no 
evidence of an obstruction or pneumoperitoneum.  Another 
April 2008 examiner reported that the Veteran stated that he 
had had no severe attacks of Crohn's disease symptoms in the 
past year, and that his weight had been stable for the past 
two years.  The Veteran also said that his Crohn's disease 
had been unchanged for two years and that his symptoms were 
controlled by medications.  A March 2008 report indicates the 
Veteran had not seen a gastroenterologist since 2005.  The 
medical records show that the Veteran had not reported 
nausea, vomiting or diarrhea, and no abdominal tenderness was 
reported.  

In sum, the medical evidence suggests that the Veteran's 
Crohn's disease symptoms, usually involving occasional 
constipation, appear infrequently and are well-controlled by 
medications.  Such symptomatology is best characterized by 
the 10 percent criteria as moderate impairment, with 
infrequent exacerbations.  The Board finds that entitlement 
to a disability rating in excess of 10 percent is not 
supported by the medical evidence of record.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As above, the record evidence does not support a finding that 
the Veteran's condition was worse at any point during the 
pendency of the claim, or during the year prior to the date 
of the claim. For those reasons, the Board finds that staged 
ratings are not appropriate.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected thoracolumbar spine mechanical 
back pain.

The law and regulations pertaining to increased disability 
ratings - in general and rating musculoskeletal disabilities 
are stated above and will not be repeated here.

Specific schedular criteria

The Veteran's claim was received by the RO October 2004. The 
Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003). Thus, the Veteran's claim was filed after the new 
rating criteria were applicable.

The Veteran's thoracolumbar mechanical back pain is rated 
under Diagnostic Code 5237 [Lumbosacaral or cervical strain].  
For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), a General Rating Formula 
for Diseases and Injuries of the Spine will provides that 
with or without symptoms such as pain, stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease the following ratings will apply:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code depends on the 
facts of a particular case and a particular diagnostic code 
may be more appropriate than another based on factors such as 
medical history, diagnosis and demonstrated symptomatology, 
and any change of diagnostic code must be explained by the 
rating official. See Butts supra; see also Pernorio supra.

The medical records include a November 2004 diagnosis of 
"mechanical upper back pain with no evidence of degenerative 
changes."  An October 2008 x-ray established "minimal 
degenerative changes lower thoracic spine."  Medical records 
also demonstrate the Veteran has consistently complained of 
upper back pain.  Based on the medical evidence of upper back 
pain, the Board determines that the most appropriate 
diagnostic code is Diagnostic Code 5237.

The Board observes that all spine disabilities, except 
intervertebral disc syndrome, are rated using the same 
criteria.  The Board has therefore given thought as to 
whether the Veteran's service-connected back disability could 
appropriately be rated as intervertebral disc syndrome under 
the different rating criteria found in Diagnostic Code 5243.  
However, the Veteran has not complained of pain radiating 
into his legs and there is no diagnosis of neurological 
problems.  Moreover, if the Veteran were top be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating episodes, this would not be to his advantage, 
since there are no incapacitating episodes to be found in the 
record.

In summary, the Board believes that the Veteran has been 
appropriately rated by the RO under Diagnostic Code 5237.

Schedular rating

The most recent VA examination noted x-ray evidence of mild 
degenerative changes to the Veteran's thoracolumbar spine.  
However, the examiner determined that the Veteran has normal 
range of motion of the thoracolumbar spine.  The examiner 
reported the Veteran's ranges of motion as 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion bilaterally, and 30 degrees of rotation bilaterally.  
The combined range of motion is 240 degrees.  Moreover, there 
is no evidence the VA examiner observed an abnormal gait, 
scoliosis, reversed lordosis, or abnormal kyphosis.  In 
addition, there is no medical evidence of ankylosis, muscle 
spasm or guarding.


As noted above, in order to establish a higher 20 percent 
disability rating, the evidence would have to show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
examination clearly establishes that the ranges of motion far 
exceed the criteria required for a 20 percent disability and 
there is no evidence of spinal deformity, and because there 
is no evidence of ankylosis, the criteria for a higher rating 
are not established.  For those reasons, the Board finds that 
the criteria for a disability rating in excess of the 
currently assigned 10 percent rating have not been met.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As above, the record evidence does not support a finding that 
the Veteran's condition was worse at any point during the 
pendency of the claim, or during the year prior to the date 
of the claim. For those reasons, the Board finds that staged 
ratings are not appropriate.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59. The October 2008 examiner found that 
there was no additional loss of joint motion or joint 
function due to pain, fatigue, weakness or lack of endurance 
following repetitive use.

The Board observes that there is no evidence that the Veteran 
uses a back brace or other device to assist walking.  Nor is 
there objective medical evidence of impairment of function 
due to pain.  Indeed, the most recent evidence shows the 
Veteran's thoracolumbar spine ranges of motion were normal. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

Thus, although not doubting that the Veteran experiences back 
pain, this alone does not serve to allow for the assignment 
of additional disability in excess of the 10 percent which 
had already been assigned.

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected hemorrhoid, pes planus and left foot 
plantar faciliitis, Crohn's disease and thoracolumbar 
mechanical back pain disabilities.  The medical evidence 
fails to demonstrate that the symptomatology of any of the 
Veteran's disabilities is of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his disabilities.  In addition, 
the evidence reveals that the Veteran has been and continues 
to be employed.




ORDER

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hemorrhoids is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service connected pes planus and left foot 
plantar faciliitis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected Crohn's disease is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected thoracolumbar mechanical back 
pain is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


